REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is an Examiner’s statement of reason for allowance. 

Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found on pages 1-40 of the specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, . . . the inventor’s lexicography must prevail . . . .” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.

4.	The closest prior art Rice Patrick G.et al. (U.S. PG PUB 20100062859) which discloses a system for tracking game statistics.  However, Rice singularly or in combination fails to disclose the recited feature:
As per claim 1 “assessing billiard game results by real time monitoring the rea time movement type and the real time trajectory of each of the individual identified balls on the playing surface area by way of data input comprising receiving the real time captured images of the billiard game and comparing the real time captured images of the billiard game to the stored billiard game information wherein each identified ball being monitored is associated to a given one of the identified players based on the identified game relationship; communicating the assessed billiard game results via the mobile user interface; evaluating a game score of each of the players in real time based the assessed billiard game results; matching selected ones of the players in real time to compete against each other in a subsequent billiard game based on the evaluated game scores in accordance with tournament information thereby providing one or more game matches; communicating the one or more game matches via the mobile user interface; assigning a respective billiard table in real time to the one or more game matches; communicating the billiard table assignment in real time via the mobile user interface; ranking the player’s based on the assessed billiard game results and the trajectory of the ball movements; and communicating the ranking via the mobile user interface”.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PIERRE E ELISCA whose telephone number is (571) 272-6706.  The Examiner can normally be reached on Monday -Thursday; 6:30AM- 7:30PM.  Hoteler.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Hu Kang can be reached on 571 270 1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PIERRE E ELISCA/Primary Examiner, Art Unit 3715